Citation Nr: 0431237	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  04-23 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946.  He died on May [redacted], 2002.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the appellant's claims for service 
connection for the cause of the veteran's death and for DEA.

The Board recently, in November 2004, granted the appellant's 
motion to advance her case on the Board's docket.  The Board 
granted the motion because good or sufficient cause, i.e., 
her advanced age, supported doing this.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
appellant under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her claim for service connection 
for the cause of the veteran's death.

2.  The veteran died on May [redacted], 2002 from cardiopulmonary 
arrest due to coronary artery disease (CAD).

3.  The opinions of multiple private physicians posited a 
chain of events by which the veteran's service-connected skin 
disorder caused his psuedolymphoma, diagnosed more than 30 
years later, and evolved into chronic lymphocytic leukemia 
(CLL), the symptoms and treatment of which prevented a needed 
aortic valve replacement, thus contributing to the veteran's 
death 56 years after his discharge from service.

4.  A crucial link in the above chain of events-the 
connection between the 
in-service skin disorder and the pseudolymphoma-was provided 
by the opinion of Dr. Moschella, and this opinion was 
expressed in an equivocal manner, rendering it inadequate to 
support a finding that the two disorders were connected and 
undercutting the theory underlying the appellant's claim.

5.  In contrast, the VA physician's opinion unequivocally 
discounted the link between the in-service skin disorder and 
pseudolymphoma, as well as the link between the 
pseudolymphoma and CLL.


CONCLUSIONS OF LAW

1.  The RO was not required to notify the appellant of the 
evidence needed to substantiate her claim for DEA, or to 
assist her in obtaining that evidence, because there is no 
possibility that any further assistance would aid her in 
substantiating the claim.  38 C.F.R. § 3.159(d) (2004).

2.  The veteran's service-connected skin disorder was not a 
principal or contributory cause of his death.  38 U.S.C.A. §§ 
1110, 1310 (West 2002); 38 C.F.R. §§3.303, 3.310(a), 3.312 
(2004).

3.  The requirements have not been met for DEA pursuant to 
Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the appellant's claims.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  After receiving the appellant's 
claims, the RO sent a May 2003 letter to the appellant 
explaining its duties to notify and assist her as to her 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, which included her claim of service connection for 
the cause of the veteran's death.  The RO did not take any 
adjudicative action until March 2004, when it issued its 
rating decision that the appellant appealed to the Board.  
Thus, in compliance with Pelegrini, the RO provided VCAA 
notification to the appellant prior to its initial 
adjudicative action.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a statement of the case (SOC) or supplemental 
SOC (SSOC) as long as the document meets the four content 
requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's May 2003 
letter informed the appellant that it had received her claim 
for DIC benefits and explained its duties to notify and 
assist her with her claim.  The letter explained what the 
evidence would have to show and the information still needed 
to show it in order to establish entitlement to service 
connection for the cause of the veteran's death.  In 
addition, the letter explained the respective 
responsibilities of the RO and the appellant in obtaining 
this information.  Further, the RO told the appellant to send 
information describing additional evidence or the evidence 
itself to the RO.  Moreover, the RO included the text of 
38 C.F.R. § 3.159 (2004) in its June 2004 SOC.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Charles and Quartuccio and indicated to the appellant that 
she should provide any information or evidence in his 
possession pertaining to her claim.

In addition, the appellant submitted numerous private medical 
opinions as to the cause of the veteran's death as well as 
the opinion of her representative's medical consultant on 
this dispositive question.  The RO also obtained a VA medical 
opinion that included a review and analysis of the private 
medical opinions on the causation issue.  There is no 
indication that other private or Federal records exist that 
should be requested, or that any pertinent evidence was not 
received.  The RO thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

The Board notes that the claim for DEA was not specifically 
mentioned in the May 2003 letter.  However, to the extent 
that this omission was not cured by the inclusion of 
38 C.F.R. § 3.159 (2004) in the June 2004 SOC, which 
addressed the DEA claim as well as the DIC claim, VA was not 
required to notify the appellant of the evidence needed to 
substantiate this claim, or to assist her in obtaining that 
evidence, because, for the reasons explained in the section 
of the decision below addressing the DEA claim, there was no 
possibility that any further assistance have aided the 
appellant in substantiating the claim.  38 C.F.R. § 3.159(d) 
(2004).  See also Valiao v. Principi, 17 Vet. App. at 232 
("Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision."); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); 
VAOPGCPREC 7-2004 at 5 (July 16, 2004) (listing circumstances 
in which VA is not required to provide VCAA notice).

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.


Entitlement to Service Connection for the Cause of the 
Veteran's Death

Applicable Legal Principles

Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay [DIC] to such 
veteran's surviving spouse...."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. §§ 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a), 3.312 
(2004).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-connected disability casually shared in 
producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2004).

38 C.F.R. § 3.312(c)(2) (2004) provides that, "[g]enerally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In contrast, "service connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death."  38 C.F.R. § 3.312(c)(3) 
(2004).


Factual Background

The veteran died on May [redacted], 2002, at the age of 81.  At the 
time of his death, the veteran was service-connected for a 
gastric disorder and a skin disorder.  It is the skin 
disorder that is claimed as the cause of the veteran's death.  
The veteran was granted service connection for this disorder 
in April 1946, shortly after discharge, at which time it was 
described as a macular, papular rash of the legs and arms.  
In an October 1948 rating that increased the evaluation for 
this disorder to 10 percent, it was described as 
"dermatitis, allergic."  In a May 1956 rating decision that 
increased the evaluation to 30 percent, it was described as 
neurodermatitis.  A March 1977 decision that increased the 
rating to 50 percent used the term "dermatitis, allergic, 
with probable granulomas," and the rating decision and 
February 1977 VA examination noted that the disorder affected 
the skin on the veteran's nose as well as his trunk and 
extremities.

In addition to the February 1977 VA examination, the March 
1977 rating decision was also based on the findings of 
various private physicians.  Specifically, a July 1974 letter 
from Dr. Auerbach indicated that the veteran had "what 
clinically appears to be a psuedolymphoma."  The letter 
cited a May 1974 biopsy report that rendered this diagnosis 
as opposed to lymphoma or leukemia.  In August 1976, 
Dr. Moschella wrote a letter and enclosed a summary of his 
dermatologic consultation with the veteran.  The August 1976 
letter noted the veteran's "striking exophytic lesion of the 
nose, scattered areas of anetoderma, and some subcutaneous 
infiltrating lesions."  The August 1976 summary stated that, 
based on the veteran's history and physical examination, Dr. 
Moschella and his colleagues felt that the skin disorder 
probably represented a granulomatous process, 
possibly sarcoid.  However, after reviewing biopsy slides, 
Dr. Moschella noted "atypical lymphoid infiltrate" and 
"atypical histiocytes."  He concluded that these findings 
indicated either the presence of mycosis fungoids or that 
mycosis fungoids would subsequently develop, because 
granuloma formation frequently in mycosis fungoids.  Dr. 
Moschella stated in the letter that this diagnosis "did not 
correlate with the clinical presentation of a chronic process 
characterized by infiltration and secondary anetoderma of the 
skin."  In the summary, he further opined: "What this 
patient had over the years could very well represent a 
peculiar granulomatous response to some atypical cells that 
could represent the mycosis fungoid cell and consequently 
could eventually result in a more monomorphous expression of 
his 
T-cell lymphoma characterized by more florid clinical as well 
as hitiopathological presentation of mycosis fungoids. . . . 
Association with a service-connected disability could be real 
in view of the fact that this process was such that it did 
destroy collagen and elastic tissue and did result in an 
ectoderma."  Dr. Moschella recommended trying application of 
a topical mustard to the lesion of the nose.

In an October 2000 Special Hemostasis Report, Dr. Rand 
concluded that, based on the veteran's history and 
examination, he likely had CLL.  He noted that the majority 
of the lymphocytes were of B cell origin, and that "this may 
also be related to his previous diagnosis of 'pseudolymphoma' 
years ago."  He also stated that the veteran did not appear 
to be symptomatic at all from this disorder.

The veteran's May 2002 death certificate, signed by Dr. 
Eapen, lists the date of death as May [redacted], 2002, but does not 
state the cause of death.  However, a document entitled, 
"Discharge Summary," dictated by Dr. Eapen and signed by 
Dr. Schulman, indicated that the veteran was admitted 3 days 
before his death for shortness of breath secondary to 
congestive heart failure decompensation, secondary to aortic 
stenosis.  It noted that the veteran received hemodialysis 
and appeared to be in septic shock.  He subsequently 
experienced difficulty breathing, and developed bradycardia, 
after which cardiopulmonary resuscitation was administered 
and continued after his heart beat stopped completely.  
According to Dr. Eapen, "The patient was considered expired 
at 7:30pm, secondary to cardiopulmonary arrest, secondary to 
coronary artery disease."

In June 2002, Dr. Schulman wrote that the veteran had been 
his patient since 1979, and his 2 major problems were severe 
aortic stenosis and CLL.  Dr. Schulman stated that the CLL 
was related to pseudolymphoma diagnosed in the 1970s.  
According to Dr. Schulman, the major cause of the veteran's 
death was sepsis, which "undoubtedly" was due to the CLL 
and the prednisone used to treat it.

In August 2002, Dr. Silverman wrote that the veteran's CLL 
was complicated by immune deficiency secondary to CLL, which 
was exacerbated by treatment necessary to control the 
disease.  Additional co-morbidities included diabetes, CAD, 
aortic stenosis, depression, and pseudolymphoma of the skin.  
The CLL and complications were treated with high dose 
steroids, which exacerbated diabetes and contributed to 
further immuno-compromise.  The veteran also had severe 
aortic stenosis.  Dr. Silverman noted the prior diagnosis of 
pseudolymphoma, representing an abnormal clonal proliferation 
of lymphocytes, and concluded: "It is likely that the 
emergence of CLL in 2000 has a direct relationship to the 
abnormal lymphoproliferative disorder (pseudolymphoma) in the 
1970s, and probably represents and evolution of that process 
into a full-blown lymphoproliferative disease.  [The veteran] 
succumbed to complications of his underlying CLL and cardio-
vascular disease in May 2002 after an episode of pneumonia.  
Thus, [the veteran] succumbed from complications of CLL and 
thus by direct extension to the pseudolymphoma process that 
dates back at least to the 1970s."

In a July 2003 follow-up letter Dr. Schulman wrote: "While 
it is true that his cardiac condition played a major role in 
his cause of death, the more important contribution was the 
[CLL,] which was unstable.  The major determinant of his 
heart was severe aortic stenosis.  He urgently required 
aortic valve replacement, and this could not be done because 
of the instability of his hematological condition (i.e., 
CLL).  Therefore in my opinion the major cause of his death 
was the [CLL]."

In August 2003, a physician who was a consultant to the 
veteran's representative reviewed the veteran's claims file, 
including the above letters from private physicians, and 
concluded: "The veteran's records show that his service-
connected hematological disease, initially manifested as 
dermatitis with granulomas, substantially and materially 
contributed to his death."

In February 2004, a VA physician, whose title was Chief, 
Administrative Medicine, reviewed the claims file, including 
the above materials and offered her opinion as to the cause 
of the veteran's death.  She described his death as 
"secondary to congestive heart failure related to aortic 
stenosis and sepsis related to his immunocompromised status 
as a result of [CLL]."  After noting the veteran's medical 
history, including the diagnosis of pseudolymphoma, she 
wrote:  "Although there are speculations as to whether this 
skin condition diagnosed in 1975 was an early prodrome to the 
veteran's subsequent development of CLL, it is my medical 
opinion that the two conditions are not related.  
Furthermore, the skin condition diagnosed in 1975 is not 
likely to be related to the veteran's diagnosed allergic 
dermatitis that was present in the military thirty years 
previously."  The VA physician concluded:  "This veteran's 
death, caused by his cardiac condition and his hematological 
condition, had no relationship to his service-connected skin 
condition.  The service-connected skin condition was not a 
contributing factor to this veteran's death 56 years after 
his military service."


Analysis

The veteran's service-connected skin disorder, variously 
referred to as a rash, allergic dermatitis, and 
neurodermatitis, can be considered a principal cause of his 
death only if it was the immediate or underlying cause of 
death (by itself or jointly), or etiologically related to the 
immediate or underlying cause of death.  38 C.F.R. § 3.312(b) 
(2004).  The medical evidence reflects that the veteran's 
skin disorder was not the principal cause of his death.  The 
physician who witnessed and recounted the veteran's death 
characterized it as secondary to cardiopulmonary arrest, 
secondary to CAD.  Thus, the skin disorder was not the 
immediate or underlying cause of death.  Moreover, for the 
following reasons, the skin disorder was not etiologically 
related to the immediate or underlying cause of death.  
Etiology is the study of causes and, in common usage, simply 
means "cause."  See Stedman's Medical Dictionary, 27th ed. at 
624.  The veteran's skin disorder did not cause his 
cardiopulmonary arrest or CAD; at most, as Dr. Schulman 
opined, the skin disorder caused the pseudolymphoma, which 
caused the CLL, the symptoms and treatment of which made it 
more risky to replace the veteran's aortic valve.  Such an 
indirect relationship does not warrant a finding that the 
veteran's skin disorder was etiologically related to the 
cardiopulmonary disease or CAD.

To warrant a finding that the skin disorder was a 
contributory cause of death, the skin disorder would have had 
to contributed substantially or materially, combined, or 
aided or lent assistance to the production of death, in a 
causal rather than casual manner.  38 C.F.R. § 3.312(c)(1) 
(2004).  38 C.F.R. § 3.312(c) provides important guidance to 
an adjudicator making of this determination.  Section 
3.312(c) distinguishes between, on the one hand, minor 
service-connected disabilities of a static nature or not 
materially affecting a vital organ and, on the other hand, 
those involving active processes affecting vital organs.  
38 C.F.R. §§ 3.312(c)(2),(3).  The former generally should 
not be held to be a contributory cause of death while the 
latter should receive careful consideration as a possible 
contributory cause of death.  Id.  Significantly, in 
describing the former category, the regulation refers to 
"those of a static nature or not materially affecting a 
vital organ."  38 C.F.R. § 3.312(c)(2) (emphasis added).  
The use of the disjunctive ("or") indicates this provision 
applies either to a static disorder or one not materially 
affecting a vital organ.  Regardless of whether the veteran's 
service-connected skin disorder should be considered 
"static," it affected only the skin on his nose, trunk, and 
extremities, not his vital organs.  See Stedman's Medical 
Dictionary, 27th ed., at 1974 (defining vital as "Relating to 
life").  His skin disorder is, therefore, the type of minor 
service-connected disability that, under 38 C.F.R. § 3.312 
(c)(2), will generally not be found to be a contributory 
cause of death.  However, the fact that such a disorder 
generally should not be found to be a contributory cause of 
death does not mean that this can never be the case.  
Determinations as to service connection, including those 
relating to the cause of a veteran's death, must be based on 
a review of the entire evidence of record, keeping in mind 
VA's policy of administering the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303 (2004).  The Board will 
therefore consider the medical opinions in support of and 
against the argument that the veteran's skin disorder was a 
contributory cause of his death.



Taken together, the letters of Drs. Auerbach, Moschella, 
Rand, Schulman, and Silverman, posit the following causal 
chain of events.  The veteran's in-service skin disorder 
caused his pseudolymphoma, which evolved into or caused his 
CLL, and the CLL and its symptoms and treatment caused 
problems with the veteran's immune system, which prevented 
replacement of the veteran's aortic valve, a procedure that 
could have delayed or averted his death from cardiopulmonary 
arrest due to CAD.  Specifically, Dr. Moschella stated that 
the veteran's pseudolymphoma in August 1976 could "very 
well" have been a response to atypical cells that could 
eventually result in lymphoma, and the association of this 
condition with the service-connected skin disorder "could be 
real in view of the fact that this process was such that it 
did destroy collagen and elastic tissue and did result in an 
ectoderma."  The veteran did subsequently develop CLL, and 
Dr. Rand stated that, in addition to its basal cell origin, 
"may also [have been] related to his previous diagnosis of 
pseudolymphoma."  Dr. Silverman found a "direct 
relationship" between the CLL and pseudolymphoma, 
characterizing it as an "evolution" from an abnormal 
lymphoproliferative disorder into a full-blown 
lymphoproliferative disease, and he also stated that the 
cause of the veteran's death was complications of the CLL and 
cardio-vascular disease.  Dr. Schulman elaborated on this in 
his July 2003 letter, opining that the cardiac condition was 
primarily due to aortic stenosis, requiring an aortic valve 
replacement that could not be done because of the effect of 
CLL and its treatment on the veteran's immune system.  As 
summarized by the representative's medical consultant, "the 
veteran's . . . service-connected hematological disease, 
initially manifested as dermatitis with granulomas, 
substantially and materially contributed to his death."

Reviewing all of these opinions, as well as all of the 
medical and other evidence in the claims file, the VA 
physician identified two deficiencies in the argument that 
the veteran's service-connected skin disorder was a 
contributory cause of his death.  First, she noted the 
"speculation" that the pseudolymphoma diagnosed in the mid 
1970s was a prodrome (i.e., an early symptom) of the CLL, and 
opined that the speculation was wrong and that, in fact, 
these two conditions were "not related."  Second, she found 
that the pseudolymphoma was "not likely" related to the 
in-service dermatitis diagnosed 30 years earlier.  In sum, 
she concluded, the service-connected skin disorder did not 
contribute 56 years after it was diagnosed to the veteran's 
death.

Where conflicting medical opinions such as those outlined 
above are present, the Board has the responsibility of 
weighing the medical evidence to determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, 
the Board cannot make its own independent medical 
determinations, and there must be plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans, 12 Vet. App. at 30; Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).  Here, there are.

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally in this regard, a medical 
opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Thus, the weight to be accorded the various items of evidence 
in cases before the Board must be based on the quality of the 
evidence and not necessarily on its quantity or source.  
Here, the multiple private physician medical opinions, 
taken together, can be read to find that the service-
connected skin disorder was a contributory cause of the 
veteran's death, while the VA physician reached the opposite 
conclusion.  All of the opinions were supported by references 
to and inferences and conclusions drawn from the medical 
evidence of record.  However, the Board finds that the 
opinion of the VA physician is more persuasive than those of 
the private physicians for the following reasons.

First, Dr. Moschella's statement that the association between 
the pseudolymphoma and service-connected skin disorder 
"could be real" is an insufficient basis on which to rest a 
finding there was a connection between the pseudolymphoma and 
in-service skin disorder.  Rather, the phrase "could be" 
indicates a far from definite, speculative remark that is 
better described as "non-evidence."  See Sklar v. Brown, 5 
Vet. App. 140, 146 (1993) (physician's opinion that appellant 
suffered from anxiety disorder "apparently" secondary to 
post-traumatic stress disorder constituted a "far from 
definite" diagnosis); Perman v. Brown, 5 Vet. App. 237, 240-
241 (1993) (physician's opinion that causal connection 
between stress, cardiovascular symptoms, and hypertension 
"may certainly be the case," but acknowledging uncertainty 
as to this connection, did not constitute an opinion on the 
issue and "constitute[d] what may be characterized as 'non-
evidence.'"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(physician's opinion that death "may or may not have been 
averted" had service-connected disorders not prevented 
effective intubation was "speculative" and not enough to 
well-ground a claim of service connection for cause of 
death).  Moreover, although Dr. Moschella also stated that 
the pseudolymphoma "could very well represent a peculiar 
granulomatous response to some atypical cells that could 
represent the mycosis fungoid cell," he did not clearly 
indicate that the atypical cells to which the pseudolymphoma 
was a peculiar response was the veteran's service-connected 
skin disorder.  The above ambiguities in Dr. Moschella's 
statements undermine the claim because, without a link 
between the service-connected skin disorder and the 
pseudolymphoma, the subsequent opinions tying the 
psuedolymphoma to the CLL and the veteran's death from 
cardiopulmonary arrest, even if accepted, would not connect 
the in-service skin disorder to the veteran's death.  Thus, 
the only medical opinion tying the skin disorder to the 
psuedolymphoma is inadequate to show this connection, which 
is an essential argument in support of the appellant's claim.  
In contrast, the VA physician stated clearly that it was 
"not likely" that the pseudolymphoma was related to the in-
service skin disorder, and noted the lengthy time period 
between diagnoses of these disorders.  The VA physician was 
also unequivocal in stating that the psuedolymphoma was "not 
related" to the CLL.

For the above reasons, the Board accepts the opinions of the 
VA physician discounting the claimed link between the 
veteran's skin disorder and his death 56 years later, 
especially the VA physician's unequivocal rejection of the 
ambiguous opinion of Dr. Moschella as to the connection 
between the veteran's in-service skin disorder and 
pseudolymphoma.  The appellant has thus failed to overcome 
the language of 38 C.F.R. § 3.312(c)(2) indicating that minor 
service-connected disorders not materially affecting a vital 
organ-such as the veteran's in-service skin disorder-should 
generally not be held to be a contributory cause of death.  
The preponderance of the evidence is therefore against the 
appellant's claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt doctrine does not 
apply, and her claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).




Entitlement to DEA under Chapter 35, Title 38, of the United 
States Code

A surviving spouse of a veteran, who died of a service- 
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to DEA benefits.  38 
U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2003).

As the Board in this case has denied service connection for 
the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service- 
connected disability at the time of his death, the veteran's 
surviving spouse is not eligible for such benefits, and 
entitlement to DEA is not warranted as a matter of law.  38 
U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2004).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement).

Therefore, the claim for DEA is denied.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DEA under Chapter 35, Title 38, of the United 
States Code is denied.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



